Citation Nr: 0608607	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-41 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel
INTRODUCTION

The appellant had active service from September 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The appellant testified before the undersigned at a video 
hearing in January 2006.  A transcript of that hearing has 
been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).

Review of the claims folder reveals a current diagnosis of 
PTSD.  However, there is no evidence confirming that the 
appellant engaged in combat with the enemy.  

In this case, there must be credible supporting evidence that 
his alleged in-
service stressors actually occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  In VA medical records dated February 2001, progress 
notes dated August 2001, and a PTSD questionnaire received by 
the RO in March 2002, the appellant described several in-
service stressors.  In addition, during the January 2006 
video hearing, the appellant identified a total of ten 
stressors.  For three of these stressors, the veteran has 
included requisite specific information necessary to verify 
their occurrence.  However, the RO had only attempted to 
verify the one stressor that appellant originally claimed in 
his March 2002 PTSD questionnaire (his hotel being hit by 
small arms fire in Can Tho, Vietnam between April and May 
1969).  In order to address this deficiency, a remand is 
required.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App., March 3, 2006), which held that statutory notice 
requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions may be involved in the present appeal, the RO 
should provide on remand the proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the U.S. Army 
and Joint Services Records Research 
Center (JSRRC), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 
22150-3197.  It should provide that 
office with a copy of the appellant's 
DD Form 214, his personnel file, and 
copies of the appellant's 
correspondence describing his in-
service stressors.  From April 1969 to 
May 1969, the appellant was assigned 
to the 120th Transportation Company, 
and then transferred to the 292nd 
Finance Company until April 1970.  

The RO should ask JSRRC to attempt to 
verify the following stressors: 

(a)  Death of a Robert Garcia 
in an ammunition depot 
explosion at a Can Tho, Vietnam 
airfield in January or February 
1970

(b)  Receipt of incoming enemy 
fire for two days at a radar 
post near the Cambodian border 
in March or April 1970   

2.	After receiving a response from JSRRC, 
the RO should determine whether any 
alleged in-service stressor has been 
verified.  If so, the RO should 
arrange for a psychiatric examination 
to determine whether the appellant's 
currently diagnosed PTSD is related to 
any verified in-service stressor.  If 
no stressor has been verified, no 
examination should be performed.  The 
claims folder must be made available 
to the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished.  Any opinion concerning 
the etiology of the PTSD should 
include a complete explanation.  If 
the examiner is unable to offer the 
requested opinion without resorting to 
speculation, the examination report 
should so state. 

3.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R.  § 3.159(b), 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 
3, 2006).  

4.	After completing any additional 
necessary development, the RO should 
readjudicate the issue of service 
connection for PTSD.  If the 
disposition remains unfavorable, the 
RO should furnish the appellant and 
his representative a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

